Citation Nr: 0022435	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for left ulnar neuropathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 






INTRODUCTION

The veteran had active service from July 1969 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision.  The veteran 
submitted a notice of disagreement in February 1999, and the 
RO issued a statement of the case shortly thereafter.  At the 
end of that month, the veteran submitted a substantive 
appeal, thereby perfecting his claim on appeal.  


REMAND

A review of the record reflects that shortly after the 
veteran's appeal was forwarded to the Board, he submitted an 
additional statement and treatment records to the Board.  
Accompanying these documents was a waiver of the veteran's 
right to have the RO consider this evidence in the first 
instance.  The content of this additional evidence, however, 
shows that the veteran apparently had further surgery on his 
left arm in June 1999.  At the same time, it does not appear 
that all of the treatment records relating to this surgery 
were obtained and forwarded to the Board.  Any such records 
would presumably be relevant to an evaluation of the 
disability at issue, and therefore, prior to entering a final 
decision on this appeal, it will be necessary to attempt to 
obtain all of the treatment records relating this surgery, 
including any follow-up treatment. 

Although the delay occasioned by this Remand is regrettable, 
in order to ensure our decision is based on a complete 
record, it is necessary to return this case to the RO for the 
following:  

1.  The veteran should be asked to identify those 
places at which he has received treatment for his 
left ulnar neuropathy since 1998.  After obtaining 
any appropriate authorization, the RO should then 
attempt to obtain and associate with the claims 
file, copies of the records that the veteran has 
identified, and in particular, those that may be 
located at the Syracuse, New York and Bath, New 
York, VA Medical Centers.  

2.  Next, the veteran should be afforded a thorough 
VA examination in order to ascertain the current 
extent to which his post operative left ulnar 
neuropathy is disabling.  Prior to performing this 
evaluation, the individual conducting the 
examination must review the veteran's claims 
folder.  The examination report should provide 
detailed descriptions of all symptomatology 
relating to the veteran's left ulnar neuropathy 
including any present deformity of the hand, 
atrophy, loss of extension of fingers of the hand, 
and any weakened left wrist flexion.  The examiner 
should also comment as to whether left elbow 
arthritis, or any left elbow impairment is a 
manifestation of the veteran's ulnar neuropathy.  A 
complete rationale for any opinion expressed must 
be provided.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

4.  Upon completion of the development of the 
record requested by the Board and any other 
development as may be deemed appropriate by the RO, 
the RO should again consider the veteran's claim.  
If the action taken results in an increased rating 
for the veteran's disability, he should be asked 
whether this satisfies his appeal.  If he replies 
in the negative, or not at all, or it is determined 
that no increased rating is warranted, the veteran 
and his representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the last 
supplemental statement of the case was issued.  
They should then be given an opportunity to 
respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no action by the veteran is necessary until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 4 -


